Exhibit 10.3




ASTEA INTERNATIONAL INC.


Non-Qualified Stock Option Agreement


Under Amended and Restated 2006 Stock Option Plan




ASTEA INTERNATIONAL INC., a Delaware corporation (the “Company”), hereby grants
this _____ day of  __________, 2010 (the “Grant Date”), to ___________________
(the “Optionee”), an option to purchase a maximum of  _________ shares (the
“Option Shares”) of its Common Stock, $.01 par value (the “Common Stock”), at
the price of $______ per share, on the following terms and conditions:


1.           Grant Under 2006 Stock Option Plan.  This option (the “Option”) is
granted pursuant to and is governed by the Company’s Amended and Restated 2006
Stock Option Plan (the “Plan”) and, unless the context otherwise requires, terms
used herein shall have the same meaning as in the Plan.  Determinations made in
connection with this Option pursuant to the Plan shall be governed by the Plan
as it exists on this date.


2.           Grant as Non-Qualified Option; Other Options.  This Option is
intended to be a Non-Qualified Option (rather than an incentive stock
option).  This Option is in addition to any other options heretofore or
hereafter granted to the Optionee by the Company, but a duplicate original of
this instrument shall not effect the grant of another option.


3.           Extent of Option if Business Relationship Continues.  If the
Optionee has continued to serve the Company (or any affiliated corporation) in
the capacity of an employee, officer, director, agent, advisor, or consultant
(such service is described herein as maintaining or being involved in a
“Business Relationship” with the Company) on the following dates, this Option
may be exercised for the number of shares set opposite the applicable date,
subject to the provisions of Section 14(b) hereof:


Prior to the first anniversary of the Grant Date
-
0% of the total Option Shares
     
One year but less than two years from the Grant Date
-
an additional 25% of the total Option Shares
     
Two years but less than three years from the Grant Date
-
an additional 25% of the total Option Shares
     
Three years but less than four years from the Grant Date
-
an additional 25% of the total Option Shares
     
Four years from the Grant Date
-
an additional 25% of the total Option Shares



The foregoing rights are cumulative and, while the Optionee continues maintain a
Business Relationship withthe Company, may be exercised up to and including the
date which is ten (10) years from the date this Option is granted.  All of the
foregoing rights are subject to Sections 4, 5 and 16, as appropriate, if the
Optionee ceases to maintain a Business Relationship with the Company or dies or
becomes disabled or undergoes dissolution while involved in a Business
Relationship with the Company.


4.           Termination of Business Relationship.  If the Optionee ceases to
maintain a Business Relationship with the Company (or any affiliated
corporation), other than by reason of death or disability as defined in
Section 5, no further installments of this Option shall become exercisable and
this Option shall terminate after the passage of ninety (90) days from the date
the Business Relationship ceases, but in no event later than the scheduled
expiration date.  In such a case, the Optionee’s only rights hereunder shall be
those which are properly exercised before the termination of this Option.


 
 

--------------------------------------------------------------------------------

 
 
5.           Death; Disability.  If the Optionee dies while involved in a
Business relationship with the Company (or any affiliated corporation), this
Option may be exercised, to the extent of the number of Option Shares with
respect to which the Optionee could have exercised it on the date of his or her
death, by his or her estate, personal representative or beneficiary who has
acquired the Option by will or by the laws of descent and distribution, at any
time within 180 days after the date of death, but not later than the scheduled
expiration date.  If the Optionee ceases to be involved in a Business
Relationship with the Company by reason of his or her disability (as defined in
the Plan), this Option may be exercised, to the extent of the number of Option
Shares with respect to which he or she could have exercised it on the date of
the termination of his or her Business Relationship, at any time within 180 days
after such termination, but not later than the scheduled expiration date.  At
the expiration of such 180-day period or the scheduled expiration date,
whichever is the earlier, this Option shall terminate and the only rights
hereunder shall be those as to which the Option was properly exercised before
such termination.


6.           Partial Exercise.  Exercise of this Option up to the extent above
stated may be made in part at any time and from time to time within the above
limits, except that this Option may not be exercised for a fraction of a share
unless such exercise is with respect to the final installment of Option Shares
subject to this Option and a fractional share (or cash in lieu thereof) must be
issued to permit the Optionee to exercise completely such final
installment.  Any fractional share with respect to which an installment of this
Option cannot be exercised because of the limitation contained in the preceding
sentence shall remain subject to this Option and shall be available for later
purchase by the Optionee in accordance with the terms hereof.


7.           Payment of Price.  The Option price is payable in United States
dollars only and must be paid:
 
   (a)         in cash or by personal check, or any combination of the
foregoing, equal in amount to the Option price; or
 
   (b)        in the discretion of the Board of Directors, in cash, by personal
check, by delivery of shares of the Company’s Common Stock having an aggregate
fair market value (as determined by the Board of Directors) equal to the Option
price as of the date of exercise, by delivery of a personal recourse promissory
note, through the delivery of an assignment to the Company of a sufficient
amount of the proceeds from the sale of the Common Stock acquired upon exercise
of the Option and an authorization to the broker or selling agent to pay that
amount to the Company, which sale shall be at the Optionee’s direction at the
time of exercise, or by any combination of the foregoing, equal in amount to the
Option price.


Notwithstanding the foregoing, the Optionee may not pay any part of the exercise
price for the Option by transferring shares of Common Stock to the Company if
such Common Stock is both subject to a substantial risk of forfeiture and not
transferable within the meaning of Section 83 of the Code.


8.           Agreement to Purchase for Investment.  By acceptance of this
Option, the Optionee agrees that a purchase of Option Shares under this Option
will not be made with a view to their distribution, as that term is used in the
Securities Act of 1933, as amended (the “Securities Act”), unless in the opinion
of counsel to the Company such distribution is in compliance with or exempt from
the registration and prospectus requirements of the Securities Act and
applicable state securities laws, and the Optionee agrees to sign a certificate
to such effect at the time of exercising this Option and agrees that the
certificate for the Option Shares so purchased may be inscribed with a legend to
ensure compliance with the Securities Act and applicable state securities
laws.  This section shall not apply in the event the shares of Common Stock
issuable upon exercise of this Option have been registered on a registration
statement on Form S-8 which is effective and current under the Securities Act.


9.           Method of Exercising Option.  Subject to the terms and conditions
of this Agreement, this Option may be exercised by written notice to the Chief
Financial Officer of the Company, at its Horsham, Pennsylvania office, or to
such transfer agent as the Company shall designate.  Such notice shall state the
election to exercise this Option and the number of Option Shares in respect of
which it is being exercised and shall be signed by the person or persons so
exercising this Option.  Such notice shall be accompanied by payment of the full
purchase price of such Option Shares, and the Company or its transfer agent
shall deliver a certificate or certificates representing such Option Shares as
soon as practicable after the notice shall be received.  The certificate or
certificates for the Option Shares as to which this Option shall have been so
exercised shall be registered in the name of the person or persons so exercising
this Option (or, if this Option shall be exercised by the Optionee and if the
Optionee shall so request in the notice exercising this Option, shall be
registered in the name of the Optionee and another person jointly, with right of
survivorship) and shall be delivered as provided above to or upon the written
order of the person or persons exercising this Option.  In the event this Option
shall be exercised, pursuant to Section 5 hereof, by any person or persons other
than the Optionee, such notice shall be accompanied by appropriate proof of the
right of such person or persons to exercise this Option.  All Option Shares that
shall be purchased upon the exercise of this Option as provided herein shall be
fully paid and non-assessable.


 
 

--------------------------------------------------------------------------------

 
10.           Option Not Transferable.  This Option is not transferable or
assignable except by will or by the laws of descent and distribution.


11.           No Obligation to Exercise Option.  The grant and acceptance of
this Option imposes no obligation on the Optionee to exercise it.


12.           No Obligation to Continue Business Relationship. The Company and
any affiliated corporations are not by the Plan or this Option obligated in any
manner to continue to maintain a Business Relationship with the Optionee.


13.           No Rights as Stockholder until Exercise.  The Optionee shall have
no rights as a stockholder with respect to Option Shares subject to this
Agreement until a stock certificate therefor has been issued to the Optionee and
is fully paid for by the Optionee.  Except as is expressly provided in the Plan
with respect to certain changes in the capitalization of the Company, no
adjustment shall be made for dividends or similar rights for which the record
date is prior to the date such stock certificate is issued.


14.           Capital Changes and Business Successions.  (a)  It is the purpose
of this Option to encourage the Optionee to work for the best interests of the
Company and its stockholders.  Because, for example, that might require the
issuance of a stock dividend or stock split, or a merger with another
corporation, the purpose of this Option would not be served if such a stock
dividend, stock split, merger or similar occurrence would cause the Optionee’s
rights hereunder to be diluted or terminated and thus be contrary to the
Optionee’s interest.  The Plan contains extensive provisions designed to
preserve options at full value in a number of contingencies.  Therefore,
provisions in the Plan for adjustment with respect to stock subject to options
and the related provisions with respect to successors to the business of the
Company are hereby made applicable hereunder and are incorporated herein by
reference.  In the event of any stock dividend, stock split, recapitalization or
other change in the capital structure of the Company, this Option and the Option
price shall be equitably adjusted and, in lieu of issuing fractional shares upon
exercise thereof, this Option (and the corresponding Option Shares) shall be
rounded upward or downward to the nearest whole share (rounding upward for all
amounts equal to or in excess of .51).  In particular, without affecting the
generality of the foregoing, it is understood that for the purposes of
Sections 3 through 5 hereof, both inclusive, Business Relationship by the
Company includes Business Relationship by any affiliated corporation.


(b)           In anticipation of and contingent upon an Acquisition (as defined
below), all outstanding Options shall become immediately vested and exercisable
with respect to one-half of the shares subject to the Option that were not
otherwise vested and exercisable as of the date of such Acquisition (the
"Unvested Shares").  The remaining Unvested Shares subject to any Option
outstanding as of the date of the Acquisition will become vested and exercisable
on the earliest to occur of (i) the date on which the Option would otherwise
have become vested and exercisable with respect to the Unvested Shares, (ii) the
first anniversary of the Acquisition, provided the Optionee holding the Option
remains continuously employed or engaged by the Company or a Related Corporation
(or the successor of either) through that anniversary, and (iii) the date,
within the twelve (12) month period following the Acquisition, on which the
Optionee’s Business Relationship or other service is terminated without Cause by
the Company or a Related Corporation (or the successor of either); provided that
in no event shall the offer to a Optionee of a new position within the Company
or a Related Corporation (or the successor of either) be considered a
termination of Business Relationship or other service by the Company or a
Related Corporation (or the successor of either) for purposes of this paragraph
14 so long as the offered position is substantially similar to the position held
by the Optionee immediately prior to the Acquisition as determined by the Board
of Directors in its sole discretion.


 
 

--------------------------------------------------------------------------------

 
(c)           Notwithstanding anything to the contrary set forth in the Plan,
upon or in anticipation of any Acquisition, the Board may, in its sole and
absolute discretion and without the need for the consent of any Optionee, take
one or more of the following actions contingent upon the occurrence of that
Acquisition: (i) cause any or all outstanding Options held by Optionees affected
by the Acquisition to become vested and immediately exercisable, in whole or in
part; (ii) cause any or all outstanding grants of Awards or authorizations of
Purchases to Optionees affected by the Acquisition to become non-forfeitable, in
whole or in part; (iii) redeem any share held by a Optionee acquired through an
Award or Purchase, which is affected by the Acquisition, for cash and/or other
substitute consideration with a value equal to the fair market value of a share
of Common Stock on the date of the Acquisition; or (iv) cancel any Option held
by a Optionee affected by the Acquisition in exchange for cash and/or other
substitute consideration with a value equal to (A) the number of shares subject
to that Option, multiplied by (B) the amount, if any, by which the fair market
value per share on the date of the Acquisition exceeds the exercise price of
that Option; provided, that if the fair market value per share on the date of
the Acquisition does not exceed the exercise price of any such Option, the Board
may cancel that Option without any payment of consideration therefor.


(d)           For purposes of the Plan, an "Acquisition" shall mean any merger,
consolidation, sale of all (or substantially all) of the assets of the Company,
or other business combination involving the sale or transfer of all (or
substantially all) of the capital stock or assets of the Company, in which the
Company is not the surviving entity, or, if it is the surviving entity, does not
survive as an operating going concern in substantially the same line of
business; provided, however, that the term "Acquisition" shall not include any
reincorporation of the Company in a different state pursuant to a migratory
merger.


15.           Withholding Taxes.  The Optionee hereby agrees that the Company
may withhold from the Optionee’s wages the appropriate amount of federal, state
and local withholding taxes attributable to the Optionee’s exercise of any
installment of this option.  At the Company’s discretion, the amount required to
be withheld may be withheld in cash from such wages, or in kind from the Common
Stock otherwise deliverable to the Optionee on exercise of this Option.  The
Optionee further agrees that, if the Company does not withhold an amount from
the Optionee sufficient to satisfy the Company’s withholding obligation, the
Optionee will reimburse the Company on demand, in cash, for the amount
underwithheld.


16.           No Exercise of Option if Business Relationship Terminated for
Cause.  If the Business Relationship of the Optionee is terminated for “Cause,”
all Options and Awards held by such Optionee shall be forfeited and shall
terminate on the date of such termination, and no Option held by the Optionee
shall thereupon be exercisable to any extent whatsoever. "Cause" is conduct, as
determined by the Board of Directors, involving one or more of the
following:  (i) gross misconduct by the Optionee which is materially injurious
to the Company; or (ii) the commission by the Optionee of an act of
embezzlement, fraud or deliberate disregard of the rules or policies of the
Company which results in material economic loss, damage or injury to the
Company; or (iii) the unauthorized disclosure by the Optionee of any trade
secret or confidential information of the Company or any third party who has a
business relationship with the Company or the violation by the Optionee of any
noncompetition covenant or assignment of inventions obligation with the Company;
or (iv) the commission by the Optionee of an act which induces any customer or
prospective customer of the Company to break a contract with the Company or to
decline to do business with the Company; or (v) the conviction of the Optionee
of a felony involving any financial impropriety or which would materially
interfere with the Optionee’s ability to perform his or her services or
otherwise be injurious to the Company; or (vi) the failure of the Optionee to
perform in a material respect his or her employment or engagement obligations
without proper cause.  In making such determination, the Board of Directors
shall act fairly and in utmost good faith.  For the purposes of this paragraph
16, termination of the Business Relationship shall be deemed to occur when the
Optionee receives notice that the Business Relationship  is terminated, and
"Company" means the Company and all Related Corporations.


17.           Conditions On Issuance of Shares.  The Company's obligation to
sell and deliver shares of the Common Stock under this Plan is subject to the
approval of any governmental authority deemed by the Company’s counsel to be
necessary for the lawful authorization, issuance or sale of such shares.  Shares
shall not be issued pursuant to the exercise of an Option unless the exercise of
such Option and the issuance and delivery of such Shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act, the Exchange Act, the rules and regulations promulgated
thereunder, and the applicable requirements of any securities exchange, and
shall be further subject to the approval of counsel for the Company with respect
to such compliance.  The Company may postpone the issuance and delivery of the
certificate(s) representing the Shares for which an Option has been exercised
for such period as may be required by the Company to comply with any applicable
listing requirement of any securities exchange or any law or regulation
applicable to the issuance or delivery of such Shares.  As a condition to the
exercise of an Option, the person exercising such Option may be required to
execute an agreement with and/or make any representation and/or warranty to the
Company as may be, in the judgment of counsel to the Company, necessary or
appropriate under applicable laws or regulations.  Such representations and
warranties may include, but not be limited to, a representation and warranty
that the Shares are being purchased only for investment and without any present
intention to sell or distribute such Shares.


 
 

--------------------------------------------------------------------------------

 
 
18.           Governing Law.  This Agreement shall be governed by and
interpreted in accordance with the internal laws of the State of Delaware.




IN WITNESS WHEREOF the Company and the Optionee have caused this instrument to
be executed, and the Optionee whose signature appears below acknowledges receipt
of a copy of the Plan and acceptance of an original copy of this Agreement.


 



______________________________
  ASTEA INTERNATIONAL INC.  
Signature of Optionee
             
NAME
         
By:____________________________
 
 
        Frederic Etskovitz   
 
 
      Chief Financial Officer           
______________________________
     
Street Address
             
______________________________
     
City           State                   Zip Code
             
______________________________
      Country       







--------------------------------------------------------------------------------







